Citation Nr: 1728203	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to October 20, 2013 and from August 1, 2016 onward.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from December 2006 to November 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to an initial disability rating in excess of 70 percent for major depressive disorder was before the Board in September 2015, when it was remanded for further development.  It now returns for appellate review.  

In October 2013, during the pendency of the appeal for a higher initial rating for major depressive disorder, the Veteran filed a claim for entitlement to a TDIU.  A May 2014 rating decision awarded a TDIU effective from October 20, 2013.  However, under Rice there remains an issue of entitlement to TDIU prior to October 20, 2013 in relation to the issue of entitlement to a higher initial rating for major depressive disorder, for which service connection was granted effective from September 8, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, an August 2016 rating decision discontinued entitlement to TDIU effective August 1, 2016 because the Veteran did not complete and return VA Form 21-4140, Employment Questionnaire, in order to establish continued entitlement to unemployability.  However, in October 2016 the Veteran did complete and return the necessary form, and indicated she remained unemployed.  Accordingly, the issue of entitlement to a TDIU prior to October 20, 2013 and from August 1, 2016 onward has been included on the title page of this decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's major depressive disorder has been manifested by symptoms productive of functional impairment that is, at worst, comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Resolving all reasonable doubt in the favor of the Veteran, for the period prior to October 20, 2013 and from August 1, 2016 onward, the Veteran was unable to secure or maintain substantially gainful employment consistent with her education and occupational background as a result of her service-connected major depressive disorder; the Veteran's employment from September 2011 to June 2013 was considered marginal employment as her annual compensation was below the poverty threshold for a single person under the age of 65.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an initial rating in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for a TDIU prior to October 20, 2013 and from August 1, 2016 onward have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, the September 2015 Board remand, directed, in pertinent part, that the Veteran be afforded an examination to assess the severity and manifestations of her major depressive disorder.  The record reflects the Veteran was scheduled for an examination in November 2015 but that she requested such be delayed as she was in Brazil for three months.  Thereafter, the record reflects the Veteran was scheduled for an examination in February 2016, which she again requested be rescheduled for summertime.  In July 2016 another examination was scheduled.  To date, the Veteran has not provided good cause for failing to report for a VA examination in July 2016, requested another examination or, after receipt of the September 2016 supplemental statement of the case, argued that notice of the July 2016 VA examination was not received.  Thus, the Board finds that the Veteran failed to report for a VA examination without good cause, concludes that there is no duty to attempt to provide another examination, and finds there has been substantial compliance with the September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

I.  Major Depressive Disorder

The Veteran contends that her major depressive disorder symptomatology more closely approximates the severity contemplated by a 100 percent rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

This appeal arises from the rating decision in which service-connection was established for major depressive disorder effective from September 8, 2011.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating disability due to major depressive disorder are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under Diagnostic Code 9434 a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Throughout the rating period on appeal, the Veteran's major depressive disorder has been evaluated as 70 percent disabling.  The pertinent evidence of record, which includes VA treatment records, private treatment records, statements from the Veteran and a January 2012 VA mental disorders examination report, noted symptoms that included loss of appetite, tiredness, sadness, intrusive recollections, nightmares, avoidance behaviors, decreased interest, restricted range of affect, sense of foreshortened future, irritability, poor concentration, disrupted sleep, hypervigilance, exaggerated startle response, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, sad and angry mood, low energy, anhedonia, decreased motivation, feelings of hopelessness, episodes of tearfulness, poor concentration, low self-esteem, panic attacks, passive suicidal ideation, and feelings of paranoia.   

Additionally, private medical records reflect an additional diagnosis of posttraumatic stress disorder (PTSD) is of record.  In this regard a March 2013 private medical record noted depression, insomnia and PTSD.  With respect to depression, the March 2013 private medical record noted symptoms of tiredness, sadness, difficulty staying asleep, anhedonia, current suicidal ideation without plan, and loss of appetite.  With respect to PTSD the March 2013 private medical record noted symptoms of panic attacks around certain people, nightmares, a shortened sleep cycle to avoid nightmares, and that the Veteran wondered why a lot.  In this regard, the January 2012 VA examiner noted symptoms related to PTSD, but did not endorse a diagnosis of PTSD.  The January 2012 VA examiner also noted a December 2011 VA treatment record had endorsed diagnoses of affective disorder and insomnia but ruled out PTSD.  However, the January 2012 VA examiner considered all the manifestations of the Veteran's psychiatric symptomology as it was specifically noted that some PTSD symptoms, such as sense of foreshortened future and disrupted sleep, may have been attributable to her major depressive disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The January 2012 VA examiner found the Veteran's major depressive disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board acknowledges that the Veteran reported passive suicidal thoughts during the January 2012 VA examination and in other medical records.  However, the record indicates that the suicidal ideation was not accompanied by actual intent or plan.  The Board does not minimize the gravity of the Veteran's suicidal ideation.  It is a serious symptom.  Indeed, persistent danger of hurting oneself is listed as an example under the 100 percent rating criteria.  However, a suicidal ideation is only one symptom making up the Veteran's overall disability picture for this time period.  The Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely corresponds to the 70 percent rating criteria in terms of severity, frequency and duration.  Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). 

Regarding social contact, the January 2012 VA mental disorders examination report revealed the Veteran was married from 2004 to 2006 and she remained friendly with her ex-husband.  The January 2012 VA examiner documented the Veteran resided with her parents and reported she got along well with them.  She further reported that she had one good friend but was much less social than she used to be and no longer went out.  In a November 2011 VA treatment record, the Veteran reported that her ex-husband remained a positive male in her life, as was her father and her brothers.  The November 2011 VA treatment record noted there was evidence of accessible and positively motivated social supports in the form of the Veteran's parents.  An August 2013 private medical record, noted in part, that the Veteran spent a lot of time with her parents.

Thus, the evidence has not shown that the Veteran's major depressive disorder has resulted in total occupational and social impairment at any point during the rating period.  Specifically, the January 2012 VA mental disorders examination report did not characterize the Veteran's psychiatric symptoms as total.  Further, the evidence reflects the Veteran has maintained a relationship with her parents and her ex-husband.  The Veteran has not been shown to have functional impairment of the severity comparable to the examples listed in the rating criteria for a 100 percent schedular rating, such as persistent delusions, persistent danger of hurting others, and disorientation to time or place.  Therefore, a 100 percent schedular rating is not warranted because the Veteran has not been shown to have symptoms of severity, frequency and duration so as to be productive of functional impairment comparable to total occupational and social impairment.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran's assertions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that her major depressive disorder is more severe than evaluated.  Her endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however; competent to identify a specific level of disability of her major depressive disorder according to the appropriate diagnostic code.  She has not been shown to have the requisite knowledge or training in this regard.  Such competent evidence concerning the nature and extent of the Veteran's major depressive disorder has been provided by the January 2012 VA examiner who objectively examined her.  The medical findings directly address the criteria under which her major depressive disorder is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for her major depressive disorder.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to the appeal for a higher initial rating for major depressive disorder.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For these reasons, the Board finds that the Veteran is not entitled to a higher initial rating in excess of 70 percent for her major depressive disorder.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected major depressive disorder met or nearly approximated the criteria for a 100 percent evaluation.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned for major depressive disorder, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


II.  TDIU	

As described above, the Veteran's TDIU is claim is properly characterized as entitlement to a TDIU prior to October 20, 2013 and from August 1, 2016 onward.

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a) (2016).  

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013).

Service connection has been established solely for major depressive disorder, rated at 70 percent effective September 8, 2011.  Therefore, the Veteran has met the percentage requirements for entitlement to a TDIU, as set forth in 38 C.F.R. § 4.16 (a), at all times during the pendency of the claim and the period for consideration for entitlement to a TDIU is from September 8, 2011.  

In her October 2013, VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that she worked as an Overnight Shift Worker from October 2010 to July 2011, that she worked 16 hours a week and her highest gross earnings per month was $600.  The Veteran further reported she was employed as a Nursing Assistant from July 2011 to June 2012, worked 24 hours a week and her highest gross earnings per month was $1200.  She also reported she was employed as Nursing Assistant, for a different employer, from August 2012 to June 2013, worked 12 hours per week, and her highest gross earnings per month was $250.  Thus, based on the highest gross earnings per month reported by the Veteran, in 2011 she at most earned $10,800, in 2012 she earned, at most $7520, and in 2013 she earned, at most, $1250.  

The poverty threshold for one person under 65 years in 2011 was $11,702.00, in 2012 was $11,945.00 and in 2013 was $12,119.00.  U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  Thus, for the entirety of the Veteran's part-time work history since September 2011, she earned less than the poverty threshold for one person.  This type of employment is considered marginal employment.  38 C.F.R. § 4.16 (a) ("Marginal employment shall not be considered substantially gainful employment."). 

With regard to educational attainment, in her October 2013 application for TDIU, the Veteran reported two years of college education.  A November 2011 VA treatment record noted that since discharge the Veteran had tried to hold a job unsuccessfully and decided to go to school as an alternate means of financial support for her family but her social anxiety was such that she missed classes, left class early, and turned in tests before she had completed them.  A March 2013 private medical record, noted, in part, that the Veteran was in college but put on probation because she could not concentrate and did not like being around people.  Furthermore, in her October 2013 application for TDIU, the Veteran reported that since she left active duty she has been unable to maintain a full time job and that she has tried keep a job for as long she could even though it was just a few hours per week.  In a March 2014 statement, the Veteran reported that since she left active duty she had been unable to maintain full-time employment but had a few part-time jobs.  

At the January 2012 mental disorders examination, the Veteran reported symptoms which included mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  As noted above, the January 2012 examiner found that the Veteran's level of occupational impairment due to her service-connected major depressive disorder would contribute to deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Based on the above evidence, the Board finds that entitlement to a TDIU is warranted prior to October 20, 2013 and from August 1, 2016 onward; in other words, it is warranted for the entire period, except for when the Veteran has already been awarded entitlement to a TDIU.  This determination is based on the Veteran's credible statements regarding her inability to maintain full-time employment.  In essence, the Board agrees with the Veteran that manifestations of her major depressive disorder, such as mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting, renders it not reasonable to expect that the Veteran could secure and maintain a gainful occupation.  Accordingly, all reasonable doubt is resolved in the Veteran's favor, entitlement to a TDIU is warranted prior to prior to October 20, 2013 and from August 1, 2016 onward.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 55.  To reiterate, the Board has granted a TDIU for the entire rating period on appeal prior to October 20, 2013 and from August 1, 2016 onward, which excludes the period wherein the Veteran was already awarded entitlement to a TDIU.




	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to an initial rating in excess of 70 percent for major depressive disorder is denied.

Entitlement to a TDIU prior to October 20, 2013 and from August 1, 2016 onward is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


